          Case 1:18-cv-10225-MLW Document 373 Filed 09/10/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )         No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KEVIN K. McALEENAN, et al.,              )
                                         )
                Defendants-Respondents.  )
                                         )

             JOINT REPORT IN RESPONSE TO SEPTEMBER 10, 2019 ORDER

         On August 28, 2019, the Court ordered the parties to confer and report on a proposed

schedule for futher briefing concerning the issues on which the Court expressed its tentative views

during the August 27, 2019 hearing. ECF No. 366. The Court also ordered the parties to confer

and report on: (1) whether ICE is or should be allowed to remove from the United States any class

member subject to the July 26, 2019 Order (ECF No. 307) who is released by ICE; and (2) whether

Respondents should be allowed to obtain discovery from Petitioners and, if so, the nature of such

discovery. The parties have met and conferred and report as follows.

         1. Schedule for Briefing: The parties propose that they confer and report to the Court by

             September 24, 2019, whether they have resolved any of the issues identified by the

             Court or whether they want to submit futher briefing on those issues. The parties

             propose that if they brief those issues, they do so in accordance with the following

             schedule:

                  a. Respondents’ Brief: October 1, 2019.



ActiveUS 175916162v.1
 Case 1:18-cv-10225-MLW Document 373 Filed 09/10/19 Page 2 of 5



      b. Petitioner’s Brief: October 8, 2019.

2. Potential Removal of Detained Class Members:

      a. Respondents’ position is that this Court should allow ICE Boston to enforce the

          removal order of any class member subject to the July 26, 2019 Order (ECF

          No. 307) who ICE Boston releases. However, the parties propose that they meet

          and confer further on this issue after ICE Boston decides whether to release any

          of the class members currently before the Court and report to the Court on

          September 24, 2019.

3. Discovery:

      a. Respondents’ Position: Respondents are entitled to conduct discovery regarding

          the allegations in Petitioners’ complaint and the various declarations submitted

          in this case in accordance with Rule 26. See ECF No. 319 at 4 (arguing that if

          discovery is appropriate, it should be bilateral discovery). Petitioners seem to

          believe that they are entitled to broad unilateral discovery that does not allow

          the Defendants to conduct any discovery of their own. See Trans. of August 27,

          2019 Hr’g. at 77-78. This view is unfounded because, as the Supreme Court

          has stated, “discovery must be a two-way street.” Wardius v. Oregon, 412 U.S.

          470, 475 (1973); see Fed. R. Civ. P. 26(d) (“[D]iscovery by one party does not

          require any other party to delay its discovery.”); Fed. R. Civ. P. 26(b)(1)

          (“Parties may obtain discovery regarding any nonprivileged matter that is

          relevant to any party’s claim or defense . . .”). “It is fundamentally unfair to

          require a defendant to divulge the details of his own case while at the same time

          subjecting him to the hazard of surprise concerning refutation of the very pieces



                                        2
        Case 1:18-cv-10225-MLW Document 373 Filed 09/10/19 Page 3 of 5



                 of evidence which he disclosed” to the other party. Wardius, 412 U.S. at 476.

                 Petitioners assert various fact-based allegations and have repeatedly relied upon

                 numerous declarations to support the allegations in their complaint. See, e.g.,

                 ECF Nos. 355, 327, 306, 50. 1 Respondents intend to seek discovery, both

                 written as well as by deposition, regarding the specific facts underlying these

                 declarations; the strength and credibility of the evidence that Petitioners rely on

                 to support their claims, and any other topics that Petitioners, or their

                 representatives, have attested to in their declarations; and any matter that forms

                 the basis of Petitioners’ allegations, including allegations specifically made by

                 or in reference to a named petitioner that form the basis of a claim for damages

                 and relief. Petitioners cannot have it both ways by asserting that information

                 concerning Respondents’ alleged interference with the “provisional waiver

                 process” is discoverable while at the same time arguing that information about

                 Petitioners’ eligibility for and pursuit of that process is shielded from discovery.

              b. Petitioners’ Position: In the parties’ Rule 26(f) report, Respondents were

                 required to state their views on “the subjects on which discovery may be

                 needed.” Fed. R. Civ. P. 26(f)(3)(B). Respondents said nothing about the need

                 for discovery from Petitioners. Dkt. 357; see also Fed. R. Civ. P. 37(f). They

                 also did not raise this in the parties’ meet and confer in preparation for the 26(f)

                 report. Their request to take discovery from Petitioners is therefore waived.




1
 Undersigned counsel’s authority to subpoena and depose the attorneys who have appeared as
declarants may be subject to the approval of the Assistant Attorney General.
                                                3
   Case 1:18-cv-10225-MLW Document 373 Filed 09/10/19 Page 4 of 5



             Further, Respondents have not explained how such discovery is relevant.

             Petitioners’ claims center around Respondents’ conduct toward a class of

             similarly situated individuals and its use of the information about those

             individuals in its possession. By contrast, information about class members that

             is not in Respondents’ possession is irrelevant to Respondents’ consideration of

             individuals’ pursuit of the provisional waiver process. For the first time today,

             Respondents conferred with Petitioners about such discovery, but still have not

             identified what information they might seek from Petitioners or how it is

             relevant to this case. Despite this Court’s order to confer about this issue,

             Petitioners have not received from Respondents—and therefore have not had

             the opportunity to consider—any specific discovery requests. Petitioners are

             concerned that this late request is being made for a litigation advantage and is

             not related to meaningful, proportional fact discovery.



      Respectfully submitted this 10th day of September, 2019.

Counsel for the Respondents                    Counsel for the Petitioners

JOSEPH H. HUNT                             /s/ _Kevin S. Prussia___________
Assistant Attorney General                 Kevin S. Prussia (BBO # 666813)
                                           Shirley X. Li Cantin (BBO # 675377)
WILLIAM C. PEACHEY                         Stephen Provazza (BBO # 691159)
Director                                   Colleen M. McCullough (BBO # 696455)
Office of Immigration Litigation           Matthew W. Costello (BBO # 696384)
                                           WILMER CUTLER PICKERING
/s/ Mary L. Larakers                         HALE AND DORR LLP
MARY L. LARAKERS                           60 State Street
(Texas Bar # 24093943)                     Boston, MA 02109
Trial Attorney                             Telephone: (617) 526-6000
U.S. Department of Justice, Civil Division Facsimile: (617) 526-5000
Office of Immigration Litigation           kevin.prussia@wilmerhale.com
District Court Section                     shirley.cantin@wilmerhale.com

                                           4
        Case 1:18-cv-10225-MLW Document 373 Filed 09/10/19 Page 5 of 5



    P.O. Box 868, Ben Franklin Station               stephen.provazza@wilmerhale.com
    Washington, DC 20044
    (202) 353-4419                                   Matthew R. Segal (BBO # 654489)
    (202) 305-7000 (facsimile)                       Adriana Lafaille (BBO # 680210)
    mary.l.larakers@usdoj.gov                        AMERICAN CIVIL LIBERTIES UNION
                                                     FOUNDATION OF MASSACHUSETTS, INC.
                                                     211 Congress Street
                                                     Boston, MA 02110
                                                     (617) 482-3170

                                                     Kathleen M. Gillespie (BBO # 661315)
                                                     Attorney at Law
                                                     6 White Pine Lane
                                                     Lexington, MA 02421
                                                     (339) 970-9283




                                CERTIFICATE OF SERVICE
        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                       /s/ Mary L. Larakers
                                                       Mary L. Larakers
Dated: September 10, 2019                              Trial Attorney




                                                 5
